Case 1:18-cv-24227-CMA Document 73 Entered on FLSD Docket 02/08/2019 Page 1 of 4




                         UN ITED STATES DISTRICT COURT
                                        Forthe                                l   .
                               Southern D istrictof Florida      FILED BY         '       D.C.

                                                                      FE8 28 2219
   JA SO N M ILLER ,                                                   ANGELA E.NOBLE
                                                                      CLERK U S DISQ CQ
   Plaintly                                                           s.o.oFFLk.-MI
                                                                                  AMI

   V.                                     C ivilA ction N o.1:18-cv-24227-CM A

   G IZM O D O M ED IA G RO U P,LLC ,
   KA TH REIN E K RU EG ER and W ILL M EN A K ER ,
   Defendants

         NON.PARTY 'S OBJECTION TO HEARING SET #OR FRIDAY.
          FEBRU AR Y 8thand NO N.PARTY 'S M OTIO N/REOU EST FO R
                                    C O N TIN U A N C E


   ArleneDelgado (ç$De1gado''),anon-party tothisaction,tilesthisObjection to
   the hearing setfor Friday,February 8th.

   D elgado isdoing so im m ediately upon learning of the existence ofsaid hearing:
   D elgado firstlearned ofitlate afternoon afterbusiness hours,on February 7th and
   isfilingthisObjectionin person,early onFebruary 8thmorning.
   D elgado only learned of the hearing due to a callshe received the afternoon of
   February 7th by counselfor D efendantG izm odo,to inquire regarding her position
    ontheobjectionsto bediscussed atsaidhearing.
    D elgado is unavailable for said hearing and w ould be w holly unprepared to appear
    and preserve and safeguard herrights,w ithoutany propernotification or
    preparation,m uch less ability to retain counsel.

    D elgado isa single m otherand directly caresforher one-year-old baby,without
    childcare,ofwhich Plaintiffiswellaware (Plaintiffisthe child'sfather).ltis
    outrageousthatPlaintiff scheduled a hearing w ithoutany actualgood faith efforts
    to seta hearing date forw hich D elgado w asactually available.D elgado,m oreover,
    w ould never have agreed to a February 8tbhearing,as herelderly,75-year-o1d
Case 1:18-cv-24227-CMA Document 73 Entered on FLSD Docket 02/08/2019 Page 2 of 4




    m otherhasa long-standing doctor'sappointm enton this afternoon to w hich
    D elgado is taking herm other.

    H aving checked H onorableJudge G oodm an'sR ules,Plaintiffviolated Judge
    G oodm an's R ules in unilaterally setting said hearing w ithoutfirstm aking
    good faith efforts to have a conversation aboutsuch.

    The D iscovery Rules state:

          Counselmustactually confer(in person orviatelephone)and engagein
          reasonable com prom ise in a genuine effortto resolve their discovery
          disputes before filing a notice ofa discovery hearing.ln otherw ords,there
          m ustbe an actualconversation before a discovery hearing notice is filed.
          (em phasisin original)
    A tno tim e.w hatsoever.has Plaintiff'scounselattem pted to discuss this
    m atter w ith D elgado.either in person or via telephone,asclearly required.

    ln D elgado's Spam m ailfolder,D elgado found three em ailslastnight- and only
    three - from Plaintiff's counsel.N ota single one requested to have a
    COnversation or in-person m eeting w ith D elgado.O n Tuesday,January 15th,
    Plaintiff's counselsentan em ailto D elgado's Proton M ailem ailaddress at2:51
    pm.Itmerely merely askedifDelgado intendedto stand byherobjectionstothe
   subpoena and threatened to otherw ise tile a m otion to com pelthe nextday.O n
   W ednesday evening,a second em ailw asapparently sentto D elgado,w hich also
   m ade no effortto have a phone conversation orm eeting in person.Itonly stated
   Plaintiff's counselhad already apparently reached outto cham bersto obtain
    hearing datesand had obtained two dates(neitherofwhich would have been
    suitable forD elgado,as D elgado has lim ited childcare options on a Friday and
    both dateswere Fridays).On January 18,anotherem ail,a mere two dayslater,
    Plaintiff's counselsim ply flippantly declared thata hearing had been unilaterally
    setforFebruary 8,2019.

    Plaintiff's counselalso failed to send D elgado any docum entation in the m ail,
    by any service(U.S.m ail,Fed Ex,UPS),regarding thehearing.
   Plaintiff's counselalso failed to callD elgado to discussthe m atter and/or
   schedule such,as D elgado's cellphone records attest.
Case 1:18-cv-24227-CMA Document 73 Entered on FLSD Docket 02/08/2019 Page 3 of 4




   ltisnota surprise thatPlaintiff'scounselis attem pting to steam rollan indigent
   single m other,w ith overly aggressive and im propertactics:indeed,thisCourt
   w ould have noticed Plaintiff's Com plaintin this case attacks and viciously insults
   Delgado over100timesin theComplaint(moresothaniteven mentionsthe
   named defendants),including repeatedly referring to thehard-working motherand
   accom plished professionalas tfm entally unstable''.Said pleading w as also shared
   by Plaintiffwith the media (a PDF ofthepleading,repeatedly insulting Delgado,is
   front-and-centerin an article written by afriend ofPlaintiff's).Now Plaintiffeven
    seeksto overnlle the discovery rulesin orderto hold a hearing on w hich D elgado
    w as notconferred.

   Plaintiffhasem ployed the sam e tactics in the l8-m onth-long,ongoing,litigation to
    which hehassubjectedDelgado,themotherofhisonly son,to excessivelitigation
    and repeated litigation harassment:in thatlitigation (M iamiDade 11thCircuit
    Family Law Division)hearingshavealso been setby Plaintiffwithoutconsulting
    w ith D elgado,including one w hen D elgado w asstillrecovering from a c-section in
    the hospital.

    RELIEF SO U G HT
    D elgado hum bly and respectfully asks thatthis hearing be continued,fora date to
    be m utually determ ined betw een Plaintiff's counseland D elgado,as D elgado w as
    notproperly notified;no good faith effortsw ere m ade to coordinate such;norw ere
    Judge G oodm an's discovery procedures follow ed thatare required priorto a
    hearing being noticed.                                                      ;#'
                                                                                   X     ,'

                                                                                     A
                                                 By: s/Arlene D elgado . ..*-   ''
                                                 N on-party
                                                 Arlene Delgado
                                                 136 SW 33 A venue
                                                 M iam i,FL 33135-1133
                                                 Phone:(305)510-3400
Case 1:18-cv-24227-CMA Document 73 Entered on FLSD Docket 02/08/2019 Page 4 of 4




    CERTIFICA TE OF SERV ICE /FILING NO TICE
    lHER EBY CERTIFY thatthis docum entw as filed in person to the Clerk'sO ffice,W ilkie D .
    Ferguson,Jr.U .S.Courthouse,400 North M iam iA venue,M iam i,FL 33128,the m orning of
    February 8,2019,as wellas served via electronic m ailon     -              to counselIisted
    on subpoena/plaintiff's counsel,Shane B .V ogt,and to counsellisted sD efendantG izm odo's
    counsel.                                                                                      .



                                                                                    (   gtpt'
                                                                                            j

                                                                             > z/
                                                                   ,   - -
